Citation Nr: 0127329	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  00-14 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for mediastinal fibrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 2, 1974 to June 
13, 1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1999 RO decision which denied the veteran's claim 
for service connection for mediastinal fibrosis.


FINDING OF FACT

The veteran's mediastinal fibrosis was first manifest after 
service and was not caused or worsened by any incident of 
service.


CONCLUSION OF LAW

Mediastinal fibrosis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001);  38 C.F.R. § 3.303 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Army from May 2, 
1974 to June 13, 1974.  His April 1974 enlistment examination 
initially noted the presence of bilateral wheezes; included 
listed defects of bilateral inspiratory wheezes, right 
greater than left, and acute bronchitis; and indicated that 
his physical profile was "3" for the "P" category.  However, 
the April 1974 enlistment examination shows that a chest X-
ray was normal; the examiner crossed out the previously 
listed defects and replaced them with the word "normal;" 
and the physical profile for category "P" was changed to "1."  
An an April 1974 medical history form for the enlistment 
examination, the veteran indicated he had no history of 
respiratory problems.  Shortly after commencing active duty 
in May 1974, the veteran was noted to have pre-service 
residuals of polio affecting his right lower extremity, and 
medical board proceedings were commenced to discharge him 
from service for this pre-service condition.  A May 14, 1974 
chest X-ray for the medical board was within normal limits.  
A May 15, 1974 examination for the medical board noted the 
lungs and chest were normal on clinical evaluation; on an 
associated medial history form, the veteran denied a history 
of respiratory problems.  In a statement dated June 13, 1974, 
the veteran said his condition had not changed since the last 
examination.  Service records show no chronic lung condition.  
The veteran was discharged from service on June 13, 1974, by 
reason of residuals of polio affecting the right lower 
extremity, which the service department found pre-existed 
service without aggravation therein.  

The veteran filed his claim seeking service connection for 
mediastinal fibrosis in November 1998.  In various statements 
since then he has asserted the condition was either incurred 
in or aggravated by service.  The RO thereafter obtained 
various identified treatment records.

Medical records show the veteran was admitted to the 
University of Arkansas Medical Center in October-November 
1975 for evaluation of chest symptoms.  He gave a history of 
progressive dyspnea for 10 months, chest pain for 2 months, 
and some mild hemoptysis in the past.  During the admission, 
he underwent various tests including cardiac catheterization.  
He was diagnosed with bilateral peripheral pulmonary artery 
stenosis and left ventricular dysfunction.  He was again 
admitted to the hospital in March 1976 for evaluation of 
complaints of shortness of breath, easy fatigability, 
hemoptysis, and chest pain.  He underwent an exploratory 
thoracotomy for his previously diagnosed pulmonary artery 
stenosis.  Findings during the surgery included fibrosis of 
the mediastinum and associated fibrosis of the lung with 
marked vascular thickening.  It was concluded that he had 
mediastinal fibrosis of unknown etiology, and that such was 
the cause of his pulmonary artery stenosis.  The final 
hospital diagnosis was mediastinal fibrosis with secondary 
bilateral branch pulmonary artery stenosis.

Various medical records from the 1990s show the continuing 
presence of and treatment for mediastinal fibrosis (also 
referred to as fibrosing mediastinitis).  These records 
generally note a history of symptoms of the condition first 
appearing in 1975, with the condition being diagnosed during 
a thorocotomy in 1976.  The records note the mediastinal 
fibrosis was of unknown etiology.

The veteran submitted a March 1999 letter from Dr. Thomas 
Hickey, M.D.  This doctor said he treated the veteran as a 
child, and that he also saw him in 1975 for shortness of 
breath.  Dr. Hickey stated that his records from 1975 were no 
longer available due to water damage.  He related that when 
he saw the veteran in 1975, he referred him to the University 
of Arkansas Medical Center, following which chronic lung 
disease was found.  Dr. Hickey also said that the veteran 
"later" went into the military, where he served for 60 days 
prior to being discharged for health reasons.  Dr. Hickey 
further stated that the veteran's respiratory system 
deteriorated during the 60 days before discharge, and 
probably damage was done due to failure to receive proper 
medical treatment or being asked to perform tasks too severe 
for him to tolerate with his existing lung condition.  Dr. 
Hickey added that he was surprised the condition was not 
discovered on the military induction examination, and that 
the condition continued to worsen after service.  In a 
postscript to his letter, Dr. Hickey stated the veteran's 
severe fibrosis of the lungs was probably secondary to having 
polio as a child.

At an RO hearing in November 2000, the veteran testified that 
he had difficulty running up and down stairs during basic 
training and keeping up with the rest of his group during 
other training exercises, and that prior to service he had 
never experienced chest pain or shortness of breath.  He said 
he was not seen for lung problems during service.  He 
indicated that he was first seen for this condition after 
service in 1975, and thereafter it was discovered that he had 
mediastinal fibrosis.  An additional hearing was scheduled 
for April 2001; however, the veteran failed to appear.


Analysis

The veteran claims service connection for mediastinal 
fibrosis.  The file shows that in correspondence, rating 
decisions, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of 
evidence necessary to substantiate his claim.  Identified 
medical records have been obtained to the extent possible, 
and the veteran has had a personal hearing.  A VA examination 
is not warranted under the circumstances of this case.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001) (Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

Service connection may be granted for a disability resulted 
from an injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110,; 38 C.F.R. § 3.303.

The veteran served on active duty from May 2, 1974 to June 
13, 1974.  An enlistment examination in April 1974, prior to 
active duty, initially noted acute respiratory symptoms of 
wheezes and bronchitis, but such apparently resolved, and the 
April 1974 enlistment examination was changed to show no 
respiratory defects.  During the veteran's actual May-June 
1974 active duty, there were no complaints, findings, or 
diagnosis of a lung problem; examination, including chest X-
rays, during this time showed normal lungs and chest.  The 
service records show no chronic lung disease, and there was 
no indication of mediastinal fibrosis during active duty.

The first medical evidence suggesting the presence of 
mediastinal fibrosis is from October-November 1975, when the 
veteran was admitted to the University of Arkansas Medical 
Center for evaluation of chest symptoms.  Diagnoses during 
this admission included bilateral pulmonary artery stenosis.  
When the veteran was again hospitalized for evaluation of 
symptoms in March 1976, a thorocotomy was performed and 
mediastinal fibrosis was found and determined to be the 
source of the previously diagnosed pulmonary artery stenosis.  
So, in retrospect, the first medical evidence of mediastinal 
fibrosis is from October 1975 when he was seen at the 
University of Arkansas Medical Center.  Dr. Hickey has 
recently stated that he saw the veteran in 1975, at which 
time he referred him to the University of Arkansas Medical 
Center, although Dr. Hickey indicates records of the 1975 
treatment are no longer available.  Even if the veteran saw 
Dr. Hickey sometime in 1975 for early symptoms of mediastinal 
fibrosis, such would be well after his May-June 1974 active 
duty.

The only medical evidence of record asserting a link between 
the veteran's mediastinal fibrosis and his period of service 
is Dr. Hickey's 1999 statement in which he noted the 1975 
treatment for lung problems and opined that the veteran's 
"later" period of military service aggravated the condition.  
However, this opinion is based on an incorrect factual 
premise and thus has no probative value.  See Reonal v. 
Brown, 5 Vet.App. 458 (1993); Swann v. Brown, 5 Vet.App. 229 
(1993).  The veteran actually had military service in 1974, 
before the first presentation of lung symptoms in 1975, and 
thus there is no logic to the doctor's statement that later 
service aggravated the condition.  In a postscript to his 
letter, Dr. Hickey also said that the veteran's lung fibrosis 
was probably secondary to his childhood polio.  However, 
polio and its residuals are non-service-connected, and even 
assuming that mediastinal fibrosis pre-existed service, there 
is no credible medical evidence to suggest that it was 
aggravated by the veteran's brief period of active duty.

Additionally, the Board finds that there is no basis for a VA 
examination with opinion on the issue of service connection 
for mediastinal fibrosis.  Under the circumstances of this 
case, a doctor could not give a competent medical opinion on 
the question of whether mediastinal fibrosis (which was first 
manifest subsequent to service) is related to the veteran's 
active duty, since the evidence does not establish a possible 
causative event, injury, or disease during the time of active 
duty.  See new 38 C.F.R. § 3.159(c)(4).  

The weight of the credible medical evidence establishes that 
the veteran's mediastinal fibrosis is of unknown etiology, it 
was first manifest after his active duty, and it was not 
caused by any incident of service.  Even if it is assumed 
that the condition pre-existed service, the evidence 
indicates no worsening of the condition during service.  
Since mediastinal fibrosis was neither incurred in nor 
aggravated by service, service connection may not be granted.  
As the preponderance of the evidence is against the claim for 
service connection for mediastinal fibrosis, the benefit-of-
the-doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for mediastinal fibrosis is denied.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals



 

